Sed per Curiam.

The sheriff sets forth in his deed, that he hath in- all things proceeded according to law, and this has always been received as prima facie evidence that he had proceeded legally in all matters relating to. the sale of lands for non-payment of taxes, where a special record is not made necessary by statute. The Court consider, that former decisions on this point will include the present question, and that the onus probandi lies on the defendants to show that the sheriff proceeded illegally to vend these whole rights.
Let the deed be read to the Jury.
-, for defendants.